The record in this cause having been considered by the court, and the foregoing opinion prepared under chapter 14553, Acts of 1929 (Extra Session), adopted by the court as its opinion, it is considered, ordered and adjudged by the court that the demurrer to the alternative writ be, and the same is hereby over-ruled; that the motion to quash the alternative writ be and the same is hereby *Page 188 
denied, and that a peremptory writ be and the same is hereby granted.
BUFORD, C.J. AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.